Appeal by defendant from a judgment of the Supreme Court, Kings County (Alter, J., at the trial; Mangano, J., at sentencing), rendered April 12, 1973, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We have reviewed the record on this appeal and conclude that there are no meritorious grounds which could be raised (see Anders v California, 386 US 738; cf. People v Gonzalez, 47 NY2d 606). Assigned counsel is granted leave to withdraw. Titone, J. P., Lazer, Brown and Niehoff, JJ., concur.